In this case the Court of Civil Appeals have certified for our decision seven questions — one a question of practice, and the others affecting the merits of the case. We are unable to distinguish in principle this certificate from that sent up in the case of the Kelly-Goodfellow Shoe Co. v. Insurance Co.,87 Tex. 112, which was dismissed by this court. For the reasons given in the opinion in the case cited we must decline to answer the questions in this case. The certificate is accordingly dismissed.
Certificate dismissed. *Page 460